Citation Nr: 1533102	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-11 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for service-connected scar on the scalp, prior to April 27, 2012. 

2.  Entitlement to an increased rating in excess of 10 percent for service-connected scar on the scalp, from  April 27, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 rating decision in which the RO, in part, continued a 0 percent (noncompensable) rating for the Veteran's service-connected scar of the scalp.  In April 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.

In August 2012, the Board remanded the claim on appeal for further action, to include additional development of the evidence.  After completing the requested development, in the February 2013 rating decision, the agency of original jurisdiction (AOJ)  granted a higher, 10 percent rating for the Veteran's scalp scar, effective April 27, 2012, but continued to deny a compensable rating prior to that date. 

Although a higher rating has been granted, inasmuch as higher ratings for this disability are available, both before and after April 27, 2012,and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing both  matters set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition to the paper claims file, the Veteran has paperless, electronic files in the Virtual VA claims processing system and the Veterans Benefit Management System (VBMS).  A review of those files reveals a June 2015 brief by the Veteran's representative, and other evidence that is either duplicative of evidence of record or is not pertinent to the issues on appeal. 



FINDINGS OF FACT

1.   All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

 2.  Affording the Veteran the benefit of the doubt, as of the March 1, 2007 date of claim, the   Veteran's scar on the scalp has been manifested by one characteristic of disfigurement . 

2. At no pertinent point has the Veteran's scar on the scalp been manifested as a severe scar of the head, producing a marked and unsightly deformity of eyelids, lips, or auricles, or a scar that are superficial, poorly nourished, with repeated ulceration; nor has the scar been manifested by or by visible or palpable tissue loss, either gross distortion or asymmetry of one feature or paired set of features or two or more characteristics of disfigurement, or any other factors to warrant a higher rating.

3,  The schedular criteria are adequate to rate the disability under consideration at all pertinent points, and no claim for a TDIU due to the scalp scar has been raised.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an increased rating of 10 percent for the scar on the scalp, from the date of the March 1, 2007 claim for increase, are met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3102, 3 .159, 4.1, 4.3, 4.7, 4.87a (2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804 (2002-2008)/

2.  The criteria for rating in excess of 10 percent for the scar on the scalp are not met at any point pertinent to the claim on appeal.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107; 38 C.F.R. §§ 3102, 3 .159, 3.321, 4.1. 4.3. 4.7, 4.87a (2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804 (2002-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO, to include the Appeals Management Center in Washington, DC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a March 2007 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a higher rating, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; this letter (along with  additional August 208 and January 2012 letters) also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran, and by his representative on his behalf.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, the reports of the April 2007, May 2009, and August 2012 VA examinations.  The Board finds that these VA examinations-particularly, the August 2012 examination-are adequate to evaluate the Veteran's service-connected scar of the scalp, as they consisted of clinical interviews, review of the medical history, and examinations that include findings that correlate to the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  While the April 2007 and May 2009 VA examinations did not include unretouched photographs as required under  Note (3) to 38 C.F.R. § 4.118, Code 7800 (2008), such photographs were included in the August 2012 VA examination report.  Also considered in connection with the appeal are various statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with either claim,  prior to appellate consideration, is required. 

The Veteran's claim was previously remanded in August 2012 for the Veteran to be afforded a new VA examination and for the Veteran's claim to be readjudicated.  As discussed above, the Veteran was afforded a VA examination in August 2012.  In addition, the Veteran's claim was readujuicated in the January 2013 supplemental SOC that was issued in February 2013.  Thus, the Board finds that all of the requested development has been completed and no further action to ensure compliance with the August 2012 remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The  Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided at this juncture.  See  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The AOJ has already awarded staged ratings for the Veteran's service-connected scar of the scalp; the Veteran has been assigned a noncompensable rating prior to April 27, 2012, and a 10 percent disability rating from April 27, 2012.  Hence, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

At the outset, it is noted that, during the pendency of the Veteran's claim, the VA regulation containing the criteria for rating skin disabilities, 38 C.F.R. § 4.118, was amended.  The criteria for rating skin disabilities were revised, effective October 23, 2008. 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008" and that a Veteran rated under the skin criteria in effect prior to that date may request review under the revised criteria.  As the Veteran has not requested such review, and his claim was received prior to October 23, 2008, the revised criteria are not for consideration.  Rather, in this appeal, the criteria in effect from August 30, 2002, to October 23, 2008-are set forth below-are applicable in the evaluation of the Veteran's scar of the scalp. 

Under 38 C.F.R. § 4.,118, Diagnostic Code 7800 (for disfigurement of the head, face or neck) provides, as follows.  A rating of 10 percent is warranted with one characteristic of disfigurement.  A rating of 30 percent is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes including eyelids, ears/auricles, cheeks, or lips) or with two or three characteristics of disfigurement.  A rating of 50 percent is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or with four or five characteristics of disfigurement.  A rating of 80 percent is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or sets of features or with six or more characteristics of disfigurement. 

The characteristics of disfigurement cited in Diagnostic Code 7800 are as follows. (1) Scar 5 or more inches (13 or more cm.) in length. (2) Scar at least one-quarter inch (0.6 cm.) wide at widest part. (3) Surface contour of scar elevated or depressed on palpation. (4) Scar adherent to underlying tissue. (5) Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). When evaluating under these criteria, unretouched color photographs should be taken into consideration. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  . 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.   

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7805 provides for the evaluation of scars based on limitation of function of the part affected.

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Pertinent to the Veteran's March 1, 2007 claim for increase, the Veteran was afforded a VA examination in April 2007.  The VA examiner noted  that the Veteran's scar was on the posterolateral aspect of the head on the left side.  The maximum width of the scar was .2 centimeters and the length was 1 centimeter.  It was noted that there was tenderness on palpation, adherence to underlying tissue, and elevation.  The scar had induration or inflexibility that was .2 centimeters.  

During the Veteran's May 2009 VA examination, his  scar was noted to be in the frontal head region.  The maximum width of the scar was .2 centimeters and the maximum length was 2 centimeters.  There was no tenderness on palpation, adherence to underlying tissue, underlying soft tissue damage, skin ulceration or breakdown over the scar, underlying tissue loss, elevation of the scar, or disfigurement of the head, face, or neck.  The scar did not have any induration nor was it inflexible.  The scar was depressed, the same color as the skin, and had normal texture.  It did not result in any limitation of function. 

The Veteran was afforded a VA examination in August 2012; pictures of his scar were taken and attached to the examination report.  It was noted the Veteran had one scar.  He reported that there was tenderness/discomfort upon deep palpation.  The scar was not unstable with frequent loss of covering of skin over the scar.  It was not both painful and unstable.  It was noted to be .2 centimeters wide  and 2 centimeters long.  There was very mild depression, almost unnoticeable, on palpation.  There was no abnormal pigmentation or texture of the head, face, or neck.  There was no gross distortion or asymmetry of facial features nor was there any visible or palpable tissue loss.  There was no inflammation, erythema, or disfigurement.  The scar did not impact his ability to work.  The VA examiner stated that the scar was barely visible and well healed; it was located in the postero-frontal area.  She stated that it was difficult to examine and measure because there was an abundant amount of hair on his head.  She stated that she could not speculate about the physical findings reported by the April 2007 VA examiner but her clinical findings were similar to the findings reported by the May 2009 VA examiner.  

Notably, the AOJ essentially found that August 2012 examination-which included color photographs (as required in the applicable rating criteria, and specifically requested in the Board remand)-revealed  that that the Veteran's scar is manifested by one characteristic of disfigurement, warranting the assignment of a 10 percent rating under Diagnostic Code 7800.  The Board emphasizes, however, that, although the April  2007 and 2009 examinations did not include photographs, all three examiners noted that the Veteran's scar was either elevated or depressed on palpation, and thus, manifested by surface contour of scar elevated or depressed on palpation. Therefore, considering the collective  medical evidence and lay evidence of record, the Board resolves all reasonable doubt in the Veteran's favor in determining that the criteria for the 10 percent rating were met as of the March 1, 2007 date of claim.  See 38 C.F.R. § 4.3.

The Board further finds, however, that at no point pertinent to the current claim for increase has the Veteran's scar been shown to warrant a rating in excess of 10 percent.  Simply stated, the scar is not persuasively shown to be manifested by more than one characteristic of disfigurement or to otherwise warrant more than a 10 percent rating under any other applicable diagnostic criteria.  

The Veteran's scar was noted to be 1 centimeter on  April 2007 VA examination and 2 centimeters on  the May 2009 and August 2012 VA examinations; thus, the scar is not  five or more inches (13 or more cm.) in length.  In addition, the Veteran's scar is not at least one-quarter inch (0.6 cm.) wide at widest part, since it was noted by all three examiners to be .2 centimeters wide.  Also all three examiners noted the It was noted in the April 2007, May 2009, and August 2012 VA examination reports that his skin was not hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); did not have a texture that was abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); and there was no underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). While the Veteran's skin was noted to be indurated and inflexible at the April 2007 VA examination it was also noted to be in an area that was .2 centimeters and thus, not in an area exceeding six square inches (39 sq. cm.).  In addition, on  May 2009 and August 2012 VA examinations his skin was noted to not be indurated and inflexible. 

Furthermore, although the April 2007 VA examiner reported that the Veteran's scar was adherent to underlying tissue, on May 2009 VA examination and August 2012 VA examinations, the Veteran's scar was found not to be adherent to underlying tissue.  Considering the subsequent VA examination findings, and the Veteran's own statements, the Board is not persuaded by the April 2007 VA examiner's finding of adherence-which, when considered in light of other evidence of record appears to have possibly been a typographical error.  The Veteran has never stated that his scar was adherent to underlying tissue.  Significantly, moreover, the  Veteran was afforded the August 2012 VA examination, in part, to clarify the discrepancy between the April 2007 VA examination finding and the May 2009 VA examination finding as to adherence.  While the August 2012 VA examiner stated that she could not speculate about the physical findings reported by the April 2007 VA examiner she did state that her clinical findings were similar to the findings reported by the May 2009 VA examiner.  The Board thus finds the Veteran's scalp scar is not persuasively shown to be adherent to underlying tissue.  

In addition, the Board finds that the Veteran's scar of the scalp is not manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes including eyelids, ears/auricles, cheeks, or lips).  It was specifically noted on August 2012 VA examination that the Veteran did not have any gross distortion or asymmetry of one feature or paired set of features.  The August 2012 VA examiner also found that the  scar was not manifested by visible or palpable tissue loss.  

The Board further notes that since Diagnostic Codes 7803 and 7804 only provide for 10 percent disability ratings,, they provide no basis for any higher evaluation (although, notably the Veteran's scar was never found to be unstable (Diagnostic Code 7803) nor was it found to be actually painful (Diagnostic Code 7804)).  The scar also has not been shown to result in any limitation of motion or other function of the head, to warrant a higher rating under Diagnostic Code 7805.   

In assessing the severity of the disability under consideration, the Board has considered the lay assertions of the Veteran, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).   However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a rating in excess of 10 percent for a scar of the scalp at any time during the pendency of this appeal.   

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the disability under consideration been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned ratings are therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  As discussed above, the applicable rating criteria contemplate the manifestations and level of impairment associated with the Veteran's disability, and provides for higher ratings upon a showing of more significant impairment.  Indeed, such manifestations have been considered in awarding the 10 percent rating from an earlier date, and there is no argument that the applicable schedular criteria are inadequate to rate the scalp scar.  As such, the Board finds that the rating criteria are adequate to evaluate the Veteran's disability, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran's right knee degenerative joint disease is appropriately rated as a single disability  As this case does not involve evaluation of multiple disabilities, the holding in Johnson is inapposite here.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran is actually or effectively rendered unemployable due to his scar on the scalp.  In fact, the August 2012 examiner specifically indicated that such scar did not impact employment.  Accordingly, no claim for TDIU due to the disability has been raised, and need not be addressed in conjunction with this claim.

For all the foregoing reasons, the Board finds that a 10 percent but no higher disability rating for the Veteran's scar of the scalp is warranted from March 1, 2007, but that a rating in excess of 10 percent must be denied.   The Board has favorably applied the benefit-of-the doubt doctrine in reaching the decision to award the 10 percent rating from an earlier date, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER


A 10 percent disability rating for a scar on the scalp, from March 1, 2007, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 10 percent for a scar on the scalp is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


